DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-6, 9, 12, 24, 36 and 77-84 (48-52 and 59 withdrawn) are pending and presented for examination. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 January 2021 has been entered.
 
Response to Arguments
Applicant’s remarks dated 15 January 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claim 77 under 35 U.S.C. 112(b) is WITHDRAWN as “wherein the graphitic carbon comprises at least two parallel carbon sheets” was removed from claim 1 from which claim 77 depends.

The rejection of claims 1, 2, 9, 6 and 77 under 35 U.S.C. 102(a)(1) over Hou is WITHDRAWN as Na, K, O or H are no longer permissible elements in “the compound” of claim 1 and Hou does not expressly state those within the claimed species for “the compound”. As is the dependent rejection of claim 24 over the same in further view of Kita.
en masse over in the rejection of the independent claim.

The rejection of claims 1, 12 and 77 under 35 U.S.C. 103 over Hung-4 is WITHDRAWN over the instant amendment as bromoform is not permissible in claim 1. As is the dependent rejection of claim 24 over the same in further view of Kita.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 84, the claim recites that when S is present no S-H bond may be present, however the claim recites “mercaptans” which have a S-H bond. As such it is indefinite if mercaptans can be included. It is also unclear how the newly added limitation further limits, or even if it is attempting to further limit the rest of the claim.
As to claim 9 and further to claim 84,  numerous elements can be used in claim 1 (or the base of claim 84), none of which (outside of phosphorus for phosphines) overlap with alkylammonium, alkali, or 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 36, 77 and 81 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung-3.
Regarding claims 1 and 77, Hung-3 discloses a process for modifying graphitic carbon (graphite, Hung-3 at “Example 3”, “Example 5”, et seq., “Claim 1”) comprising:
Reacting a fluorinating agent with at least part of the graphitic carbon (as a fluorinated graphite is the primary material utilized, it is considered to be inherently met, Id.); and
Reacting the fluorinated graphitic carbon with copper or iron chloride to replace at least part of the fluorine with iron or copper (Id.).
Concerning claim 36, the skeletal remains after processing is ~50/3 microns and as such the carbon that started from it are (Hung-3 at “Fig. 2”).
As to claim 81, the same as claim 1 is also present except aluminum chloride can be utilized at 125 C (“Example 4”).

Claims 83 and 84 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou.
Regarding claim 83 and 84, Hou discloses a process for modifying graphitic carbon (Hou at 6) comprising:
Reacting a fluorinated agent with at least part of graphitic carbon (Id.); and
claim 83 and for claim 84 meets an alkali salt of water) at a temperature of 180 C (Hou at 6 L col) and the OH substitutes the fluorine (Hou at 6 R col).

Claim Rejections - 35 USC § 103
Claim 24 is rejected under 35 U.S.C, 103 as being unpatentable over Hung-3 as applied to claim 1 above, and in further view of Kita.
Regarding claim 24, Hung-3 does not expressly state usage of a surfactant.
Kita in a method of defluorination of GF discloses a dispersion comprising a surface active agent (Kita at 5:32).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Hung-3 in view of the surface active.

Allowable Subject Matter
Claims 2-6 and 12 are objected to as being dependent upon a rejected base claim, but would be llowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 2, none of the cited prior art either alone or in combination discloses or reasonably suggests usage of hydrides of gallium, indium, phosphorus or tin for the substitution of such for F in a fluorinated graphitic material. Hou is the closest piece of prior art and it discloses alkali hydroxides.
As to claim 3, none of the cited prior art either alone or in combination discloses or reasonably suggests usage of chloride, bromides, or iodides of indium, germanium, arsenic, gallium, phosphorus, tin, or ytterbium wherein the fluorine in a fluorinated graphitic material is substituted by one of these elements. Hun-3 is the closest piece of prior art and it discloses aluminum or iron chloride.

Turning to claim 12, subsequent removal of the fluorine atoms not already substituted is not present in the remaining prior art against claim 1 as Hung-3 already substantially removes the F bonded to the graphitic carbon.
Claim 78 is allowed, and it is substantially similar to previously pending claim 8 and is allowable for the same reasons as that of previously pending claim 8.
Claim 79 is allowed, and it is allowable as it is substantially similar to previously pending claim 5 and is allowable for reasons already of record.
Claim 80 is allowed, and it is substantially similar to previously pending claim 4 and is allowable for reasons already of record.
Claim 82 is allowed, Hung-3 is the closest piece of prior art and it discloses usage of aluminum chloride, not a hydrocarbyl functionalized aluminum chloride for instance.

Conclusion
 Claims 1, 9, 24, 36, 77, 81, 83 and 84 are rejected. Claims 2-6 and 12 are objected to. Claims 78-80 and 82 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/Primary Examiner, Art Unit 1796